Citation Nr: 1230305	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected asthma.

4.  Entitlement to service connection for pulmonary emphysema, to include as secondary to service connected asthma.

5.  Entitlement to service connection for acute bronchitis.

6.  Entitlement to service connection for acid reflux disease, to include as secondary to service connected asthma.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1978 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for obstructive sleep apnea and denied his request to reopen a claim for service connection for COPD.

In addition, the Veteran appeals from a June 2007 rating decision which denied the Veteran's claim for an increased rating for asthma.  He also appeals from a December 2007 rating decision which denied his claims for service connection for pulmonary emphysema, acute bronchitis and acid reflux disease.

A review of the Virtual VA claims processing system reveals VA treatment records dated through December 2011.

The Veteran withdrew his request for a hearing in August 2011.  In July 2012, the Board granted his request to reopen a claim for service connection for COPD and remanded the instant claims.

The Board notes that the RO issued a rating decision in May 2012 which denied the Veteran's request to reopen a claim for service connection for COPD.  However, that claim was pending before the Board when the RO issued the decision and the Board granted the Veteran's request in July 2012.

The issues of entitlement to service connection for obstructive sleep apnea, pulmonary emphysema and acute bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's asthma manifested as the forced expiratory volume in one second (FEV-1) of 49 percent , FEV-1/forced volume vital capacity (FVC) of 54 percent, both at worst, and the intermittent use of parenteral corticosteroids.

2.  The evidence is in equipoise as to whether there is a nexus between the Veteran's service connected asthma and his COPD.

3.  The evidence of record does not establish a nexus, direct or indirect, between the Veteran's GERD and his service or his service connected asthma.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for asthma have been met throughout the course of this appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.         §§ 3.102, 3.321, 4.1-4.10, 4.96, 4.97, 6602 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for COPD have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

3.  The criteria for service connection for GERD, to include as secondary to service connected asthma, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The CAVC had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the CAVCs decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

Given the Board's favorable disposition of the Veteran's claim for service connection for COPD, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

The Veteran was provided with VCAA notice in an April 2007 letter with regards to the claim for an increased rating for his service connected asthma and in a September 2007 with regard to his claim for service connection for acid reflux.  These letters provided notice as to what evidence was required to substantiate his claims.  These letters informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  These letters provided proper preadjudication notice under Pelegrini.  The September 2007 letter also provided proper Dingess notice.

The April 2007 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should discuss, from the author's knowledge and personal observations, how his disability symptoms have worsened as well as notifying him that he may submit statements from his employers.  The remaining elements of Vazquez notice were provided in the January 2009 letter.  The timing deficiency with regard to this January 2009 letter was cured by the readjudication of the claim in the May 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The Board notes that the April 2007 VA respiratory examiner did not review the Veteran's claims file.  However, this examiner conducted a thorough physical examination and obtained a medical history from the Veteran.  An examination is not rendered inadequate merely because the claims file was not reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated not the mere fact that the claims file was reviewed). 

The Veteran has not alleged that his asthma has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.     § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Board notes that the Veteran has not been afforded a VA examination with regard to the instant claim for service connection for GERD.  As detailed below, the clinical evidence of record does not establish a relationship between this claimed disability and his service or his service connected asthma.  The clinical evidence also does not establish a continuity of symptomology with regard to this disability.  The Veteran's assertion of a relationship between this disability and service is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  Further, a private treatment note submitted by the Veteran suggested that the Veteran's GERD was caused by his diet and central obesity.  A VA examination is therefore not required.

The Board remanded the instant claims in July 2011 to allow a RO (Travel Board) hearing to be scheduled.  However, the Veteran had withdrawn his request for such a hearing in August 2011 and such a remand was in error.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand as there was not a pending hearing request.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Bronchial asthma is rated under 6602.  A 30 percent rating is warranted if the FEV-1 is 56 to 70 percent of the value predicted, if the FEV-1/FVC (forced volume vital capacity) ratio is 56 to 70 percent, or if intermittent inhalational or oral bronchodilator therapy is required.  A 60 percent rating is warranted where the FEV-1 is 40 to 55 percent of the value predicted, if the FEV-1/FVC ratio is 40 to 55 percent, there were at least monthly visits to a physician are made for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  38 C.F.R. § 4.97, 6602.

A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value, an FEV-1/FVC ratio of less than 40 percent, there is more than one attack per week of episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.  Id.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. The pre-bronchodilator values are to be used for rating purposes in those instances.  38 C.F.R. § 4.96(d)(5).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Asthma Claim

That Veteran contends that a 60 percent rating is warranted for his asthma due to his PFT results and his use of two different corticosteroids.

A September 2005 private PFT revealed FEV-1/FVC of 83 percent and FEV-1 was 49 percent.  These results were noted on a post-bronchodilatory study.

An August 2006 private pulmonary summary indicated that the Veteran's FEV-1/FVC was 54 percent.  He required to treatment to maintain his FEV-1 into the 60 percent range as it was 47 percent without treatment.

An October 2006 VA treatment note indicated that the Veteran was using inhaled steroids for his bronchial asthma.

An April 2007 VA respiratory examination reflected the Veteran's reports of shortness of breath and chest tightness every morning and mostly in the evening.  He used his nebulizer twice per day and his inhaler about three times per day.  Hospitalizations, emergency room visits or episodes of incapacitation were denied.  Spirometric testing revealed mild obstructive pulmonary impairment.  A valid pre-drug respiratory volume (RV) value required by the intrepration program could not be obtained and the study was terminated.  Following this examination, a diagnosis of bronchial asthma was made.  The examiner noted that it was treated with nebulizer, rescue inhaler, inhaled steroids and Singulair.

An April 2007 private PFT revealed the Veteran's FEV-1 to be 61 percent and his FEV-1/FVC to be 78 percent.  Both results were noted on a post-bronchodilatory study.

A May 2007 private PFT revealed the Veteran's FEV-1 to be 70 percent and his FEV-1/FVC to be 96 percent.  Both results were noted on a post-bronchodilatory study.

A November 2007 private pulmonary summary contained the Veteran's PFT results.  His FEV-1 was reported to be 62 percent. 

A February 2009 private PFT documented the Veteran's FEV-1 to be 56 percent and his FEV-1/FVC to be 65 percent.  These results were noted on a post-bronchodilator study.

A second February 2009 private PFT documented the Veteran's FEV-1 to be 80 percent and his FEV-1/FVC to be 108 percent.  These results were noted on a post-bronchodilator study.

A February 2009 VA respiratory examination indicated that the Veteran had active prescriptions for formoterol fumerate, a combined inhaled corticosteroid medication, and mometasone furoate, a glucocorticosteriod.  Current symptoms included shortness of breath with exertion, chest tightness, wheezing and nasal congestion.  Walking up a slight of stairs or for more than 10 to 15 minutes caused such symptoms.  His medications have managed his asthma symptoms and without such medications he would otherwise frequently receiving emergency room treatment.  An accompanying PTF revealed FEV-1 at 49 percent and FEV-1/FVC of 65 percent.

In a June 2009 substantive appeal, the Veteran wrote that his symptoms have required the intermittent use of corticosteroids since 2004.

A September 2009 VA treatment note indicated that the Veteran had active prescriptions for formoterol fumerate and mometasone furoate.  

A February 2010 private PFT revealed FEV-1/FVC of 88 percent and FEV-1 was 76 percent.  These results were noted on a post-bronchodilator study.

In a February 2010 statement, the Veteran wrote that he continued to experience chest tightness, coughing, wheezing, shortness of breath, nasal congestion, chest pain and daily asthma attacks.  He used a nebulizer two to three times per day and his rescue inhaler three to four times per day.  He received treatment for his asthma on approximately 37 occasions between April 2006 and February 2010.

An April 2011 VA respiratory examination reflected the Veteran's reports that he treated his asthma using nebulizers and inhalers with good results and no side effects.  He also reported clinical visits for exacerbations several times per year and acute attacks that occurred less than one time per year.  An accompanying PFT revealed FEV-1 of 56 percent and FEV-1/FVC of 57 percent.  The FEV-1 results were obtained post-bronchodilator testing.

Various private treatment notes suggest that the Veteran was seen by his pulmonologist every six months for follow-up treatment.

A September 2005 PFT found the Veteran's FEV-1 to be 49 percent while an August 2006 PFT found his FEV-1/FVC to be 54 percent.  A February 2009 VA PFT also found his FEV-1 to be 49 percent.  In addition, the February 2009 VA examination and September 2009 VA treatment note documented active prescriptions for two systemic (i.e. parenteral) corticosteroids, namely formoterol fumerate and mometasone furoate.  A 60 percent rating is therefore warranted throughout the course of the appeal.  38 C.F.R. §§ 4.96(d)(5), 4.97, 6602. The results of pulmonary function studies do not meet or approximate the criteria for a 100 percent rating.

The Veteran wrote in his June 2009 substantive appeal that he satisfied all of the requirements for a 60 percent rating and requested that such a rating be granted.  As the instant decision grants such a rating, this award of benefits satisfies and resolves the Veteran's appeal on this matter.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (claimant may limit an appeal to a specific evaluation). 



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's asthma manifested as FEV-1 of 49 percent, FEV-1/FVC of 54 percent, both at worst, and the intermittent use of parenteral corticosteroids.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  In an April 2011 VA respiratory examination, the Veteran reported losing less than one week of work in the past 12 months due to asthma.  He also reported in an April 2007 VA examination that he had lost no work as a result of his asthma.  Marked interference with employment has not been alleged or demonstrated by the record.  Consideration of an extraschedular rating is therefore not warranted.

The Veteran has reported working as a correctional officer or supervisor throughout the course of this appeal.  Further consideration of a TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability)

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Certain chronic disabilities such as peptic ulcers are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

COPD Claim

A January 1978 service entrance examination was negative for any relevant abnormalities and the Veteran denied asthma or shortness of breath in an accompanying Report of Medical History (RMH).  In August 1982, the Veteran complained of breathing difficulties, chest tightness and wheezing for the past three weeks and an assessment of asthma was made.  A July 1983 service discharge examination was negative for any relevant abnormalities.

An August 2006 private pulmonary treatment summary indicated that the Veteran's FEV-1/FVC was 54 percent, which had a reversible component but did not reverse to normal, and was consistent with COPD.

A November 2007 private pulmonary treatment summary indicated that hyperinflation that was demonstrated on PFT was consistent with moderate COPD.

A December 2010 opinion from S. B., a pulmonary physician's assistant, indicated that the Veteran's recent PFT showed moderate obstruction with reversibility consistent with asthma/moderate COPD.  The provider opined that chronic asthma, by definition, can lead to COPD over time.

An April 2011 VA respiratory examination reflected the Veteran's reports of developing wheezing, coughing and dyspnea in 1981 while stationed in Turkey.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely as not (less than a 50/50 probability) that the Veteran's COPD was caused by his service connected asthma.  The Veteran satisfied the American Thoracic Society criteria for a diagnosis of asthma, namely an airway obstruction as defined by a FEV-1/FVC ratio of less than 70 percent and reversibility as defined by FEV-1 increase of at least 200 ml and 12 percent after bronchodilator.  He also displayed corresponding symptoms of asthma.  Asthma, by definition, was a form of COPD and the two diagnoses are not mutually separable, and any cause-effect description between these diagnoses must be considered circular and illogical.  

Furthermore, by definition, a stand-alone diagnosis of COPD implied that the pulmonary condition did not have a more specific diagnosis available and the pulmonary condition did not have a reversibility component (i.e. improved FEV-1 by post-bronchodilator as described above).  As this Veteran had both a specific diagnosis (i.e. asthma) and a reversible component to his pulmonary condition, a stand-alone diagnosis of COPD was not appropriate.  Finally, no evidence existed to date for the presence of emphysema, which would have been a typical finding of stand-alone COPD without asthma.  Regrettably, documented correlation between asthma during service and the development of purported COPD after service was lacking.

A July 2011 opinion from Dr. A. C. indicated that the Veteran's COPD was related to his service.  The service treatment records document dyspnea while exercising, breathing difficulties, chest tightness, wheezing and coughing. 

A January 2012 opinion from Dr. L. R., a private pulmonologist, indicated that she has treated the Veteran since 2005 and had reviewed his records pertaining to asthma, including his most recent progress notes.  The Veteran had a history of moderate to severe obstruction with significant reversibility, an approximate 20 pack year history of tobacco abuse and a diagnosis of asthma in 1982.  There was no reasonable way to state the exact cause of his obstruction as it was well documented that asthma does cause some obstruction with significant reversibility.  COPD caused by smoking was more likely than not to show such significant reversibility, but it was possible.  It was therefore at least as likely as not that the Veteran's COPD was caused by or a result of his asthma.

The Veteran has a current disability as he has been diagnosed with COPD.  In order for this current disability to be recognized as service connected, the evidence must establish a link between this condition and the Veteran's active duty service or a service connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  Although the April 2011 VA examiner stated that a "stand alone" diagnosis of COPD was not appropriate, the Veteran had been diagnosed with COPD during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.) 

The April 2011 VA examiner opined that a documented correlation between the Veteran's in-service asthma and the development of COPD after service was lacking.  In contrast, the January 2012 opinion from Dr. L. R. found that it was at least as likely as not that the Veteran's COPD was caused by or result of his asthma.
Both providers detailed a rationale in support of their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (an opinion that contains only data and conclusions is entitled to no probative weight.)  The December 2010 private opinion finding that asthma can lead to COPD is speculative and cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In addition, the July 2011 private opinion finding that the Veteran's COPD was related to his service did not contain a rationale.  See Nieves-Rodriguez, supra.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the January 2012 private opinion.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for COPD as secondary to service connected asthma is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.   

Acid Reflux Disease Claim

A January 1978 service entrance examination was negative for any relevant abnormalities and the Veteran denied frequent indigestion in an accompanying RMH.  A July 1983 service discharge examination was also negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any acid reflux disease.

A September 2004 private treatment note contained an assessment of gastroesophageal reflux disease (GERD).  The provider noted that "diet and central obesity [were] causative factors."

An April 2006 VA treatment note indicated that the Veteran had a history of GERD.

An undated internet article submitted by the Veteran suggested that GERD was a possible cause of obstructive sleep apnea.

The Veteran has a current disability as he has been diagnosed with GERD.  In order for this disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or a service connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's service treatment records were negative for any complaints, treatments or diagnoses related to GERD.  The clinical evidence is negative for GERD until 2004, more than 20 years after service.  A September 2004 private treatment note submitted by the Veteran suggested that diet and central obesity were the cause of his GERD.  No opinion suggesting a nexus between the Veteran's GERD and his service or service connected asthma has been submitted.  The Veteran has not alleged a continuity of symptomology and the clinical evidence does not suggest such a continuity.


The Veteran is not competent to opine as to the etiology of his current GERD as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his left foot disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran is also claiming service connection on a secondary basis and a private provider has suggested that this disability was related to non-service connected factors.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his GERD and service are not probative as to this question.

Peptic ulcers are considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The record is negative for any clinical evidence documenting peptic ulcers.

As the evidence is against finding a nexus between GERD and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a 60 percent rating for asthma is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for COPD as secondary to service connected asthma is granted.

Entitlement to service connection for acid reflux disease is denied.


REMAND

Unfortunately, the remaining matters must again be remanded for additional development.

As discussed above, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, supra.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear, supra.

Service treatment records document complaints of breathing difficulties and a February 1983 assessment of possible viral syndrome.  A November 2007 letter from Dr. A. C. indicated that the Veteran's pulmonary functions were consistent with emphysema.  A February 2009 private treatment note contained an impression of status-post acute bronchitis.  A May 2010 opinion from Dr. L. R., the Veteran's treating pulmonologist, indicated that the Veteran's asthma could be aggravating his obstructive sleep apnea.  This opinion was speculative and cannot support a claim for service connection.  See Obert, supra.  In addition, the Veteran submitted an internet article detailing the causes of sleep apnea which suggested that asthma was a potential cause of sleep apnea.  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed disabilities.
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA respiratory examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed obstructive sleep apnea, pulmonary emphysema and acute bronchitis.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed obstructive sleep apnea, pulmonary emphysema or acute bronchitis?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since September 2006.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed obstructive sleep apnea, pulmonary emphysema or acute bronchitis had its onset during the Veteran's periods of active duty service, including from February 1978 to August 1983; or, was any such disorder caused by any incident or event that occurred during his period of service?   The examiner should comment on the February 1983 assessment of possible viral syndrome and the various complaints of breathing difficulties.

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed obstructive sleep apnea or pulmonary emphysema was caused by or related to his service connected asthma? An opinion also should be provided as to whether it is at least as likely as not that the claimed obstructive sleep apnea or pulmonary emphysema was aggravated by the service-connected asthma.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


